     Case 3:20-cv-13037-RHC-CI ECF No. 6, PageID.14 Filed 02/26/21 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


ALAN REED,
              Plaintiff,
                                                     CASE NUMBER: 20-CV-13037
v.
                                                     HON. ROBERT H. CLELAND
HEATHER L. HAYE AND
SUE BIDWELL.,

                      Defendants
                                          /

                  ORDER OF DISMISSAL FOR LACK OF PROGRESS

        Upon review of the pleadings as filed in this matter, and notice to counsel;

        IT IS HEREBY ORDERED that the above-entitled matter be DISMISSED for lack

of progress as provided in Local Court Rule 41.2 for the Eastern District of Michigan and

F.R. Civ. P.23(e).




                                                  s/Robert H. Cleland
                                                 ROBERT H. CLELAND
                                                 UNITED STATES DISTRICT JUDGE


Dated: February 26, 2021


I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, February 26, 2021, by electronic and/or ordinary mail.


                                                  s/Lisa Wagner
                                                 Case Manager and Deputy Clerk
                                                 (810) 292-6522
